DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claims 2, 8 and 11-18 are objected to because of the following informalities:  
With respect to claims 2 and 12, the term “axel” is misspelled and should be amended to - -axle- -.  
With respect to claim 8, the term, “and” in line 2 between “between and engaged orientation” should be amended to - -an- -. 
	With respect to claim 11, the limitation, “a printer bed disposed at a fixed offset from the printer bed” should be amended with - - a printer bed disposed at a fixed offset distance from the print head- -.
Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 8, the limitation, “the cam surface between and engaged orientation and a disengaged orientation” is indefinite.  The cam surface is engaged or disengaged with respect to what?  It appears the applicant may intend to “engage or disengage” the cam surface with respect to the article to be printed. For purposes of furthering prosecution, the examiner will treat the claim as discussed until further clarification.
With respect to claim 15, the limitation “wherein the guitar body is mounted to the bracket using preexisting holes in the guitar body corresponding to neck mounting holes for the guitar” is indefinite.  It appears the applicant is trying to structurally connect the article (guitar body) to the system.  However, the guitar body is not part of the system, therefore the scope of the claim is unclear. For purposes of furthering prosecution, the examiner will treat the claim as discussed above (guitar body not being part of system) until further clarification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 9-12, 14, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Egosi (US Patent 4,843,958).
With respect to claim 1, Egosi teaches a fixture for maintaining a uniform spacing between a contoured surface of an article to be printed and a print head (56e) of a printer (Column 4, Lines 23-30), comprising:
 a bracket (190) to which the article (E) to be printed is secured (Figures 12, 16, 17);
 an axle (186) supporting the bracket (190) that defines a pivot axis about which the bracket is rotatable (Column 8, Lines 32-37); and 
a cam surface (195, 196) operatively contactably engageable with the bracket (190) to control pivotal movement of the bracket (190) about the pivot axis (axis of axle 184), wherein relative movement between the bracket and the cam surface (195, 196) defines a prescribed movement of the bracket (190, 192) about the pivot axis (axis of axle 186) to dispose a contoured surface (outer surface of E) of the article (E) in a uniform spacing (Figures 12, 16, 17) between the print head (Column 4, Lines 23-30) as the article (E) to be printed.
	With respect to claim 2, Egosi teaches a support (192) that extends away from a reference surface (top surface of print bed 154,160) of a print bed (154, 160), the support (192) engaged with and supporting the axle (186) at an offset distance from the reference surface (Figures 12, 16, 17).
	With respect to claims 5 and 6, it is noted that the claims are merely materials or articles worked upon.  Note MPEP 2115 states “A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).”  Thus, since Egosi teaches a system that prints on a contour surface having all the structure as recited, it is capable of being used to print other objects in the manner recited and thereby meets the claim language.
	With respect to claim 9, Egosi teaches the bracket (190) comprises a cam follower (194) that engages the cam surface (195, 196, Column 8, Lines 37-39, Figure 12).
	With respect to claim 10, Egosi teaches a method for printing an article having a contoured surface, comprising: 
supporting the article (E) to be printed on a bracket (190), the bracket (190) being supported by an axle (184) about which the bracket (190) and article (E) may be pivoted (Column 8, Lines 32-37);
 moving at least one of a print head (56e) and the article (E) to provide relative movement between the print head (56e) and the article (E, Column 9, Lines 50-63, Figures 16 and 17); 
engaging the bracket (190) with a cam surface (195, 196, Figure 12); and 
controlling movement of the bracket (190) and article (E) about the axle (184) in response to the engaging to dispose the contoured surface (outer surface of E) of the article (E) in a uniform spacing between the print head (56e) as the article (E) to be printed in response to a prescribed movement of the bracket (190) about the pivot axis (axis of axle 184) in response to the engaging (Column 8, Lines 32-45, Figures 12, 16 and 17).
	With respect to claim 11, Egosi teaches a system for printing an article (E) having a contoured surface (outer surface of E), comprising: 
a print head (56e) of a printer (Column 4, Lines 23-30); 
a printer bed (154, 160) disposed at a fixed offset distance from the print head (56e); 
a bracket (190) disposed relative to the printer bed (154, 160) to which the article (E) to be printed is secured (Figure 12); 
an axle (184) supporting the bracket (190) that defines a pivot axis (axis of axle 184) about which the bracket (190) is rotatable (Column 8, Lines 32-45); and 
a cam surface (195, 196) in fixed relation to a print head (56e, Figures 12, 16 and 17) and operatively contactably engageable with the bracket (190) to control pivotal movement of the bracket about the pivot axis (axis of axle 184, Column 8, Lines 32-45); 
wherein relative movement between the bracket (190) and the cam surface (195, 196) defines a prescribed movement of the bracket (190) about the pivot axis (axis of axle 184) to dispose a contoured surface (outer surface of E) of the article (E) in a uniform spacing between the print head (56e) as the article (E) to be printed for printing of the contoured surface (outer surface of E) of the article (Column 8, Lines 32-45, Figures 12, 16 and 17).
With respect to claim 12, Egosi teaches a support (192) that extends away from a reference surface (top surface of print bed 154,160) of a print bed (154, 160), the support (192) engaged with and supporting the axle (186) at an offset distance from the reference surface (Figures 12, 16, 17).
	With respect to claims 14 and 15, it is noted that the claims are merely materials or articles worked upon.  Note MPEP 2115 states “A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).”  Thus, since Egosi teaches a system that prints on a contour surface having all the structure as recited, it is capable of being used to print other objects in the manner recited and thereby meets the claim language.
	With respect to claim 18, Egosi teaches the bracket (190) comprises a cam follower (194) that engages the cam surface (195, 196, Column 8, Lines 37-39, Figure 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 7, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Egosi (US Patent 4,843,958) in view of Fujino et al. (US Patent 5,237,924).
	With respect to claims 3 and 13, Egosi teaches the claimed invention with the exception of a biasing member that biases the bracket away from the print bed under the influence of a biasing force applied to the bracket by the biasing member; and wherein the cam surface acts to overcome the biasing force of the biasing member to pivot the bracket in a direction toward the print bed.
	Fujino et al. teaches a biasing member (55) that biases the bracket (51) away from the print bed (57) under the influence of a biasing force applied to the bracket (51) by the biasing member (55); and wherein a cam surface (52) acts to overcome the biasing force of the biasing member (55) to pivot the bracket in a direction toward the print bed (57, Figure 4).
	It would have been obvious to one of ordinary skill in the art before the present invention was made to modify the invention taught by Egosi to provide a biasing member to bias a bracket as taught by Fujino et al. for the purpose of ensuring a more close contact with the object to be printed.
	With respect to claim 4, Egosi teaches the cam surface (195, 196) is stationary with respect to the print head (56e) of the printer (Column 4, Lines 23-30, Figure 12).
With respect to claims 7 and 16, Egosi teaches the claimed invention with the exception of a cam surface that is mounted to a support arm mounted to and extending from the print head.
	Fujino et al. teaches a cam surface (52) that is mounted to a support arm (53) mounted to and extending from the print head (printing plate 50 functions as a printhead).
	It would have been obvious to one of ordinary skill in the art before the present invention was made to modify the invention taught by Egosi to provide a cam surface mounted to a support arm as taught by Fujino et al. for the purpose of accurately adjusting the distance between to ensure closer contact with the object to be printed.

Allowable Subject Matter
Claims 8 and 17 are objected to as being rejected based upon the 112 rejection above and would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claims 8 and 17, the prior art does not teach or render obvious the support arm is moveable relative to the print head to dispose the cam surface between an engaged orientation and a disengaged orientation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.	Hasegawa et al. (US Publication 2022/0266521), Spurgeon et al. (US Publication 2022/0219476), Boniface et al. (US Publication 2019/0337306, FR 3082780) and Nakanishi (JP05293955) teach printing on contour surfaces.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163. The examiner can normally be reached M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        
/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852